 OZARK DAM CONSTRUCTORS241Brown and Root, Inc., Wunderlich Contracting Company, PeterKiewit Sons Company, Winston Bros. Company,David G.Gordon,Condon-Cunningham Co., Morrison-Knudson Com-pany, Inc., J.C.Maguire & Company,and Chas. H. TompkinsCo., doing business as Joint Venturers under the name ofOzark Dam ConstructorsandFort Smith,LittleRock &Springfield Joint Council,A.F.L.Case No. 26-CA-111. Febru-ary 24, 1965SECOND SUPPLEMENTAL DECISION AND ORDEROn July 31, 1961, the National Labor Relations Board issueditsSupplemental Decision and Order in the above-entitled case,'in which it determined that a number of claimants were entitled tospecific amounts of backpay.Among such claimants were 28individualswho had not testified at the backpay hearing.TheBoard ordered that the amounts of backpay due these 28 claimantsbe held in escrow by the Regional Director, and that the saidRegional Director arrange to accord the Respondents an opportunityto examine such claimants as to their interim earnings and activities.The Board's Order was thereafter enforced by the court ofappeals.2Pursuant to the Board's Order, upon proper notice issued bythe Regional Director on February 25, 1964, a hearing was heldbeforeTrialExaminer C.W. Whittemore for the purpose ofdetermining the amounts due 28 claimants.On December 23, 1964,Trial Examiner Whittemore issued his Decision finding that cer-tain of the claimants were entitled to specific amounts of backpay,as set forth in the attached Trial Examiners Decision.Thereafter,the General Counsel filed exceptions to the Decision and a support-ing brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powersin connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.1132NLRB 480.aN.LR.Bv.Brows cC Root,/7+c, etc,311 F 2d 447 (C A. 8.).151 NLRB No. 29.783-133--66-vol.151-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDORDEROn the basis of the Trial Examiner's Decision and upon theentire record in this case, the National Labor Relations Boardhereby orders that the Respondent, Brown and Root, Inc., Wunder-lich Contracting Company, Peter Kiewit Sons Company, WinstonBros.Company, David G. Gordon, Condon-Cunningham Co.,Morrison-Knudson Company, Inc., J. C. Maguire & Company, andChas. H. Tompkins Co., doing business as joint venturers under thename of Ozark Dam Constructors shall pay the employees namedbelow, as net backpay, the amounts set forth opposite their names,as follows :Bailey,Benj.W___$1, 276Lazenby, A. M_____$1, 466Beal, Jones P______367Lynch, S. L.Blecker, Robert R.(deceased)------1, 689(deceased) -------81Mashaw, J. W______66Carlton,H________571Mashaw, Roy______455Cloven,George____208Mooney, Carl______468Drown, William H.Patton, H. S_______455(deceased)-------100Pfingston, Jake_____307James, John H_____214Smith, Elbert C____345Killian, D. E_______191Stone, C. L________509Kyles, Onimus_____4, 568Walker, V. B.Landry, C. C.(deceased) -------157(deceased)-------1,093TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn July 31, 1961, the NationalLaborRelations Board issued its SupplementalDecision and Order in the above-entitled case(132 NLRB 486),inwhich it deter-mined that a number of claimants were entitled to specific amounts of backpay.Among such claimants were 28 individuals who had not testified at the backpayhearingThe Board ordered that the amounts of backpay due these 28 claimantsbe held in escrow by the Regional Director,and that the said Regional Directorarrange to accord the Respondents an opportunity to examine such claimants asto their interim earnings and activities.The Board'sOrder was thereafter enforcedby the court of appeals.(N.L.R.B.v.Brown & Root, Inc., etc.,311 F. 2d 447(C.A. 8).)Pursuant to notice issued by the said Regional Director,a hearing was held onFebruary 25, 1964,atMountain Home, Arkansas,before Trial Examiner C. W.Whittemore.At the hearing General Counsel and the Respondents were representedby counsel.At the hearing 13 of these claimants,or their heirs, were called and examinedby the Respondents.The hearing was thereupon adjourned,upon agreement ofthe parties,in order to permit examination of other claimants by interrogatories.Since the date of adjournment, the Respondents have filed:(1) a motion to dis-miss the claim of John H. James, dated February 27, 1964;(2) proposals forseverance of cases, interrogatories,and a motion for partial dismissal,dated March 5,1964;(3) a series of motions based on interrogatories,datedApril 16, 1964;(4) second motions based on interrogatories and a motion to order the hearingclosed, with date to be set for filing of briefs, dated June 26, 1964; and(5) a sup-plemental report and motion regarding S. L. Lynch, dated November 11, 1964.Upon all but the latest motion regardingLynch,General Counsel has set forth OZARK DAM CONSTRUCTORS243hispositionsby appropriate responses, and I have ruled by orders dated,respectively,March 10 and 20, June 18, and August 26, 1964. The hearingwas ordered closed as of the last-mentioned date, and time for filing of briefs was.set as 35 days from the date of the order.All the above-described documents notalready so ordered by previous rulings are hereby made a part of the record in this,case.Briefs have been received from General Counsel and the Respondents, and havebeen fully consideredDisposition of the Respondents' final motion, regardingLynch, is made hereinafter.Upon the record thus made, and from my observation of the witnesses at theFebruary 25, 1964, hearing, I make the following findings, conclusions, andrecommendations.I.ISSUES FOR DETERMINATIONThe questions for resolution here are whether, as a result of the Respondents'examination of the claimants involved as to "their interim earnings and activities,"the backpay of each should be reduced from the amount already awarded by theBoard's Order and if so by what amount.H. DETERMINATIONS AS TO THE CLAIMANTSA. Benjamin W. BaileyIn its Order above-cited the Board found that Bailey was entitled to backpay inthe amount of $1,276.Bailey was a witness at the February 25, 1964,hearing.The Respondents, intheir brief,urge that from his testimony he "had interim employment substantiallyequivalent to his employmentwithRespondents,"and "he is not shown to havesuffered loss of earnings."In essence,theRespondents'contention seems to bebased upon the fact that Bailey's memory was not clear as to details of past events.Since the backpay period was from December 1949 through October 1950, some 14years ago,an imperfect memory now seems a not unlikely development, especiallyfor one engaged in the type of employment as a carpenter.In short,I do not consider that the Respondents have sustained their burden ofproving that Bailey's backpay should be reduced by any amount,other than thatalready included in the original specifications.B. Jones P. BealIn its Order the Board found that Beal was entitled to net backpay of $367.Onthe basis of replies received to interrogatories the Respondents moved, on April 16,1964, that it be "deemed and established" that Beal made no reasonable effort toobtain equivalent employment during the approximately 6 weeks of his backpayperiod.By his order of June 18, 1964, I denied this motion, for reasons set outin the order.In their brief the Respondents urge that the "backpay should be abated" as tothis claimant.No new evidence having been offered since the above-noted ruling,I reaffirm it. It is found that the Respondents have not sustained their burdenof proving thatBeal'snet backpay, as found by the Board, should'be reduced byany amount.C. Robert R Blecker (deceased)In its Order the Board found that Blecker was entitled to net backpay of $81.Blecker died in 1963.At the hearing on February 25, 1964, Mrs. Ruby I. Blecker, executrix of Blecker'sestate,appeared and testified.In their brief the Respondents contend that the backpay award should be abatedin itsentirety, on the ground that Mrs. Blecker's testimony indicates that duringthe backpay period of some 2 months Blecker had not been "on the labor marketand was not available for rehire."I cannot agree with this conclusion.The Board's original Order included deduc-tions for a substantial amount of interim earnings, an effective refutation, in myopinion of the claim that he was not on the labor market.It is concluded and found that the Respondents have failed to adduce the pre-ponderance of evidence necessary to find further deductions from the backpayaward as to Blecker. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. H. CarltonIn its Order the Board found that Carlton was entitled to net backpay of $571,interim earningshaving been deducted for each of the three quarters of the backpayperiod from January through July 1950.Carlton was called as a witness at the February 25 hearing. In their brief theRespondents urge that "no backpay should be awarded" as to Carlton.I note that backpay has already been awarded by the Board, with the court'sapproval.The burden was upon the Respondents to prove what deductions, ifany, should be made from the award. I do not consider that the Respondentshave sustained, to any degree, their burden.Counsel's claim that Carlton "talkedfreely in private" to him is not competent evidence.That the witness' recollectionwas imperfect on the stand, and after so long a period, is not surprising.In short, I conclude and find that the Respondents have failed to show, by apreponderance of the evidence, that any deduction is warranted from the backpayaward for Carlton.E.George ClovenThe Board has found that Cloven is entitled to net backpay of $208 for the briefperiod from January 3 to February 7, 1950. Interrogatories were served upon himby the Respondents.On June 18, 1964, I denied that part of the Respondents' motions of April 16which urged a finding that Cloven had made no effort during the material periodto find interim employment.As to this individual, in their brief the Respondents merely state their exceptionto the ruling, and do "not deem it appropriate to argue further."For the reasons set forth in the said ruling, I conclude and find that the Respond-ents have failed to establish that any deduction should be made from Cloven'sbackpay award.F.Charles DorrellBy my order of August 26, 1964, above referred to, I granted the Respondents'motion to dismiss in its entirety Dorrell's backpay claim, because of his failure toreplyto interrogatories.In his brief General Counsel "takes no exception to this ruling." It is herebyreaffirmedG.William H. Drown (deceased)The Board found that Drown wasentitled tonet backpay in the amount of $100He died in August 1959.At the hearing in February 1964, his widow, Edna P. Drown, wascalled as awitness.As the Respondents' observe in their brief, "nothing new was developedpertainingto earnings" already deducted. In the same brief the Respondents alsostatethat the widow has "not been appointed Administratrix," but argue the pointno further.As General Counsel appropriately notes in his brief, the court has saidthat "local forums" should decide questions involving administration of estates inArkansas, if the matters cannot be worked out by the interested parties.Sinceitappears that Mrs. Drown properly made application for the backpay dis-bursement, and that no new evidence was adduced at the hearing warranting fur-ther deductions, I conclude and find that the Respondents have not sustained theirburden of proof.H. JasonS. Ford (deceased)By my order of June 18, 1964, I granted the Respondents' motion to make cer-tain findings based upon replies to interrogatories received from Nellie Ford, sur-viving widow of Jason S. Ford, including the finding that Ford made no effort toobtain interim employment.General Counsel, in his brief, states that he "does not except to the Trial Exam-iner's ruling."I therefore conclude and find that the backpay claim as to Ford should be dis-missed in its entirety.I.A. D. Freeman (deceased)By the same order of June 18, 1964, I granted motion of the Respond-ents to the effect that the claiming heir of A. D. Freeman (Mrs. A. D Free-man) failed to respond to interrogatories and thereby did not cooperate in car-rying out the Board's Order. It was ruled that, pursuant to rule 37(b), Federal OZARK DAM CONSTRUCTORS245Rules of Civil Procedure, "all matters regarding which the questions were asked bytaken to be established for the purpose of this action in accordance with the claimof the Respondents."In his brief General Counsel states that he "does not except to this ruling."I therefore conclude and find that the backpay claim as to Freeman should bedismissed in its entirety.J.John H. JamesIn its Order the Board found that James was entitled to net backpay amounting to$214.By telegraphic order of March 10, 1964, I denied the Respondent's motion todismiss James' claim on the ground that he had canceled his application for backpay.By my order of June 18, 1964,I granted the Respondents'motion to dismiss theclaim on the ground of failure to cooperate in carrying out the Board Order, inas-much as he had failed in the first instance to appear at the hearing, and filed acancellation, and had not properly verified his answers to interrogatories laterreceived.In his brief General Counsel urges that the ruling of June 18 be set aside.Uponreconsideration of the relevant facts, I find merit in General Counsel's position.As in the case of George Cloven, described above, I now conclude that merefailure to verify his answers is insufficient to disqualify the claim.And as Gen-eral Counsel notes, there is no competent evidence that proper service of a subpenawas made upon James prior to the February 25 hearing.The ruling to dismiss the claim is hereby set aside.Since the answers to the interrogatories fail to disclose any substantial grounds forreducing the amount of backpay awarded James in the Board Order, it is concludedand found that the Respondents have failed to meet their burden of proof in thisrespect.K. R.J.JencksBy my order of June 18, 1964, I granted the Respondents' motion to dismiss thebackpay claim of Jencks on the ground that he failed to cooperate in carrying outthe Board Order, by "expressing the plain intent not to answer" interrogatoriesreceived by him.In his brief General Counsel "takes no exception to this finding."The grantingof the motion to dismiss the Jencks' claim is reaffirmed.L.D. E. KillianIn its Order the Board found that Killian is entitled to a net backpay award of$191.He was a witness at the February hearing.I find nothing in his brief testimony to warrant either dismissing "this case" orabating the backpay award, as the Respondents' brief urges.In shoat, it is concluded and found that the Respondents have failed to sustaintheir burden of proof as to Killian.M. Onimus KylesIn itsOrder the Board found that net backpay is due Kyles in the amount of$4,708, covering a period from January 1950 to September 1951, excluding a briefinterim from August 1 to October 10, 1950. It appears thatinterimearnings ofabout $1,300 were deducted from his gross backpay in arriving at the net backpayaward.Kyles was a witness at the February hearing. In their brief the Respondentscontend that Kyles' "deliberate destruction of records after he had been requestedto bring them to the hearing should completely disqualify `him' from receiving anybackpay."The record does not support this grave accusation, and I find no meritin it.Without setting forth the accounting in detail here, I agree with General Coun-sel's statement in his brief to the effect that as a witness Kyles admitted to interimearnings of $140 over and above those apparently already included in the back-pay specification.It is therefore concluded and found that the backpay award due Kyles should bereduced by $140. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. C. C. Landry (deceased)Mrs. DonnaLandry, widow of C. C. Landry, wasa witness at theFebruary hear-ing.As counsel for the Respondents states in his brief,her testimony did not develop"any significant facts to change the prior determination."I therefore conclude and find that the net backpay award in this case shouldremain asheld bythe Board.O. A. M. LazenbyLazenby wasa witness at theFebruaryhearing.His testimony reveals no evi-dence other than that before the Board,apparently,at the time it made its net back-pay award of $1,466.I find that the Respondents have failed to sustain the burden of proving that thenet backpay award should be reduced by any amount.P. S. L. Lynch (deceased)In itsOrder the Board awarded this individual net backpay of $1,689.He diedin 1960. In their belated "supplemental report and motion" regarding Lynch, anddocuments attached thereto, the Respondents show that interrogatories were answeredby Jean Hollinsworth (daughter) on March 4, 1964; by Frances Schoen (daughter)on March 25, 1964; and by Richard Lynch (son) on March 18, 1964. It appearsthat the Respondents were unable to reach two other individuals who they state areheirs, that no will was left, and no administration has been held on hisestate.The Respondentsurgethat the award as to Lynch be abatedin itsentirety, sincethere has been no reasonable opportunity "to examine him" as to relevant matters.It appears that neither I, the Board, nor the courtis ina position to make Lynchnow available for examination.General Counsel urges,as inthe case of Drown, that the daughter Hollinsworth,having made the claim, is the proper legal representative in this case. I agree,and it isso found.Since the record remains as it was at the time of the Board's award, I concludeand find that no deductions from the award are now required.Q. J. W. MashawIn its Order the Board determined that net backpay was due J. W. Mashaw in theamount of $66.He was not a witness at the February hearing nor does it appearthat interrogatories were served upon him.The Respondents rely, apparently, upon testimony given at the hearing by RoyMashaw, J. W. Mashaw's brother.Review of that testimony reveals nothing, in myopinion, which was not considered by the Board in determining its original award.It is concluded and found that the Respondents have not sustained their burdenof showing that further deductions should be made from this award.R. RoyMashawIn its Order the Board awarded this individual net backpay in the amount of$455.He was a witness at the February 1964 hearing.As a witness he readilyand understandably admitted that after the passage of so many years his memorywas faulty as to precisely where he was and when.I am of the opinion, and so conclude, that the Respondents have failed to establishby what amount, if any, deductions should be made from this award.S.Carl MooneyIn its Order the Board awarded Mooney net backpay amounting to $468, afterdeducting interim earnings.He was a witness at the February hearing.No evi-dence was adduced showing that additional interim earnings should be deducted orthat he incurred, during the material period, any willful loss of earnings.I conclude and find that the Respondents have not sustained their burden ofshowing that additional deductions from the award should be made.T.H. S. PattonIn its Order the Board awarded this individual net backpay of $455.He was awitness at the February 1964 hearing. OZARK DAMCONSTRUCTORS247Testimony elicited from him fails to establish, in my opinion, any ground fordiminishing by any amount the backpay award of the Board. It is concluded andfound that the Respondents have not sustained their burden of proof in thisrespect.U. Jake PfingstonIn its Order the Board found that the net backpay due this individual amounted to$307, for a period of December 23, 1949, to March 8, 1950, when he declined anoffer of reinstatement.He was a witness at the February 1964 hearing, and admitted that he did not seekother work in February 1950, after obtaining another job due to begin in March.The Respondents urge that the failure to seek other interim employment was "will-ful."I cannot agree that this conclusion necessarily follows.Accordingly I conclude and find that the Respondents have failed to establish,by a preponderance of evidence, that this individual's backpay award should bereduced, as they claim in their brief, to $128.V.Willis RainsIn my order of June 18, 1964, I granted the Respondents' motion to the effectthat because Rains had not responded to the interrogatories he had not cooperatedin carrying out the Board Order, and that therefore all matters should be takento be established in accordance with the claim of the Respondents.In his brief General Counsel states that he "does not except to this ruling."It is therefore concluded and found that the claim as to this individual should bedismissed.W. Elbert C. SmithIn its Order the Board found that Smith was entitled to net backpay of $345.Hewas a witness at the February 1964 hearing.I discern no new evidence as to Smith which has not already been consideredby the Board in making its award, andit istherefore concluded and found that theRespondents have failed to sustain their burden of establishing additional deduc-tionsfrom the award.X. C. D. StampsIn my order of June 18, 1964, I granted the Respondents' motion to the effectthat upon the basis of answers to interrogatories it be found that Stamps heldpublic office during the backpay period and made no attempt to secure equivalentemployment.In his brief General Counsel urges that I reconsider the matter and set aside myruling.The point has been reconsidered but no good reason appears warrantingreversal of said ruling.It is reaffirmed.It is therefore recommended that the backpay claim of this individual be dismissed.Y. C. L. StoneIn its Order the Board awarded this individual net backpay of $509.By orderof June 18, 1964, I ruled, upon motion by the Respondents, that all matters shouldbe deemed as urged by them, on the grounds that no answers to interrogatorieshad been received.By order of August 26, 1964, I set aside the said ruling, sinceit appeared that answers from Stone were received shortly after the due date.I find nothing in the answers to the interrogatories warranting abatement of anypart of the backpay award determined by the Board.It is concluded and found that the Respondents have not sustained their burden ofproving that further deductions should be made from this award.Z.V. B. Walker (deceased)In itsOrder the Board determined that net backpay due this individual amountedto $157.As in the case next above, on June 18, 1964, I granted certain motionsof the Respondent on the ground that no answer to interrogatories had been re-ceived fromWalker'swidow.The ruling was set aside on August 26, 1964,upon showingby theRespondentsthat an answer had been received, althoughsomewhat late. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe widow's answer,inmy opinion,reveals no information warranting any re-duction in the amount of backpay awarded by the Board.It is concluded andfound that the Respondents have failed to sustain their burden in this matter.AA.John D. WellsIn his notice of hearing the RegionalDirectornoted that further investigationestablishedthatWellswas not entitled to anyof the backpay awardedhim in theBoard Order,for reasons set forth in an appendix to the notice of hearing.It is therefore concluded and foundthat the backpayclaim as to this individualshould be dismissed.BB.Russell T. WoodBy my order of June 18,1964,I granted the Respondents'motionand ruled, ineffect,that because no answers to interrogatorieswerereceived all matters be deemedas urged by the Respondents.In his brief General Counsel states that he does not except to this ruling. It ishereby reaffirmed,and it isconcludedand foundthat the backpayclaim should bedismissed.Laney & Duke Storage Warehouse Co., Inc., and Laney & DukeTerminalWarehouse Co., Inc.andUnited Steelworkers ofAmerica, AFL-CIO.Case No. 12-CA-2831.February 25, 1965DECISION AND ORDEROn November 13, 1964, Trial Examiner William Seagle issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices allegedin the complaint and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner furtherfound that the Respondents had not engaged in certain other unfairlabor practices alleged in the complaint and recommended thatthe complaint be dismissed with respect to the latter allegations.The Respondents filed exceptions to that portion of the TrialExaminer's Decision in which they were found to have violatedthe National Labor Relations Act, as amended, and filed a brief insupport thereof.The General Counsel thereupon filed cross-exceptions, with supporting brief, to the Trial Examiner's failureto find the remainder of the violations alleged in the complaint.Pursuant to the provisions of Section 3(b) of the Act, theNational Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and cross-exceptions, the151 NLRB No. 28.